339 F.2d 215
Melvin W. KAHLE, Administrator of the Estate of Moses Joiner, Deceased, Appellant,v.John W. ACTON.
No. 14844.
United States Court of Appeals Third Circuit.
Argued November 16, 1964.
Decided December 1, 1964.

James A. Ashton, Pittsburgh, Pa., for appellant.
Harold Gondelman, Pittsburgh, Pa. (Jacobson & Gondelman and Herbert Jacobson, Pittsburgh, Pa., on the brief), for appellee.
Before MARIS, STALEY and GANEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from the judgment of the district court entered on a directed verdict for the defendant in an action for damages for the death of the plaintiff's decedent, a pedestrian, who was struck by an automobile being driven by the defendant late at night on the Parkway West, an unlighted limited access highway in the City of Pittsburgh, about eight-tenths of a mile west of the Fort Pitt tunnels. In his charge to the jury the trial judge reviewed the evidence and the applicable principles of Pennsylvania law and reached the conclusion that the evidence was insufficient to support a finding of negligence on the part of the defendant. He accordingly directed the verdict on which the judgment appealed from was entered. Our review of the evidence and the law satisfies us that the action of the trial judge was right for the reasons given in his charge, to which we need add nothing.


2
The judgment of the district court will be affirmed.